Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-141040 Commission on April 9, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 To FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ING Life Insurance and Annuity Company Connecticut 71-0294708 151 Farmington Avenue, Hartford, Connecticut 06156, (860) 723-2239 Michael A. Pignatella, Counsel ING Life Insurance and Annuity Company 151 Farmington Avenue, TS31, Hartford, Connecticut 06156 (860) 723-2239 Approximate date of commencement of proposed sale to the public: It is proposed that the public offering will commence as soon as practicable after effectiveness of this filing. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. [ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] PART I INFORMATION REQUIRED IN PROSPECTUS ING Life Insurance and Annuity Company Guaranteed Accumulation Account Prospectus -April 30, 2007 Introduction The Guaranteed Accumulation Account (GAA) is a fixed interest option available during the accumulation phase of certain variable annuity contracts issued by ING Life Insurance and Annuity Company (the Company, we, us, our). Read this prospectus carefully before investing in GAA and save it for future reference. General Description GAA offers investors the opportunity to earn specified guaranteed rates of interest for specified periods of time, called guaranteed terms. We generally offer several guaranteed terms at any one time for those considering investing in GAA. Each guaranteed term offers a guaranteed interest rate for investments that remain in GAA for the duration of the specific guaranteed term. The guaranteed term establishes both the length of time for which we agree to credit a guaranteed interest rate and how long your investment must remain in GAA in order to receive the guaranteed interest rate. We guarantee both principal and interest if, and only if, your investment remains invested for the full guaranteed term. Charges related to the contract, such as a maintenance fee or early withdrawal charge, may still apply even if you do not withdraw until the end of a guaranteed term. Investments taken out of GAA prior to the end of a guaranteed term may be subject to a market value adjustment which may result in an investment gain or loss. See Market Value Adjustment, page 12. This prospectus will explain: Guaranteed interest rates and guaranteed terms; Contributions to GAA; Types of investments available, and how they are classified; How rates are offered; How there can be an investment risk, and how we calculate gain or loss; Contract charges that can affect your account value in GAA; Taking investments out of GAA; and How to reinvest or withdraw at maturity. Additional Disclosure Information Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state or jurisdiction that does not permit their sale. We have not authorized anyone to provide you with information that is different than that contained in this prospectus. Our Home Office: ING Life Insurance and Annuity Company 151 Farmington Avenue Hartford, Connecticut 06156 1-800-262-3862 PRO.GAA-07 Table of Contents Summary 3 Description of the Guaranteed Accumulation Account 6 General, Contributions to GAA, Deposit Period, Guaranteed Terms, Guaranteed Term Classifications, Guaranteed Interest Rates, Maturity of a Guaranteed Term, Maturity Value Transfer Provision Transfers 9 Transfers from GAA, Transfers Between Guaranteed Term Classifications Withdrawals 10 Deferral of Payments, Reinvestment Privilege Market Value Adjustment (MVA) 12 Calculation of the MVA, Deposit Period Yield, Current Yield, MVA Formula Contract Charges 14 Other Topics 14 The Company, Income Phase, Contract Loans, Investments, Distribution of Contracts, Taxation, Experts, Legal Matters, Further Information, Incorporation of Certain Documents by Reference, Inquiries Appendix I - Examples of Market Value Adjustment Calculations 18 Appendix II - Examples of Market Value Adjustment at Various Yields 20 PRO.GAA-07 2 Summary GAA is a fixed interest option that may be available during the accumulation Questions: Contacting the phase of your annuity contract. The following is a summary of certain facts Company. To answer your about GAA. questions, contact your sales representative or write or call In General. Amounts that you invest in GAA will earn a guaranteed interest our Home Office at: rate if left in GAA for a specified period of time (the guaranteed term). You must invest amounts in GAA for the full guaranteed term in order to receive ING the quoted guaranteed interest rate. If you withdraw or transfer those amounts USFS Customer Service before the end of the guaranteed term, we may apply a market value Defined Contribution adjustment, which may be positive or negative. Administration, TS21 151 Farmington Avenue Deposit Periods. A deposit period is the time during which we offer a Hartford, CT 06156-1277 specific guaranteed interest rate if you deposit dollars for a specific 1-800-262-3862 guaranteed term. For a particular guaranteed interest rate and guaranteed term to apply to your account dollars, you must invest them during the deposit period in which that rate and term are offered. Guaranteed Terms. A guaranteed term is the period of time account dollars must be left in GAA in order to earn the guaranteed interest rate specified for that guaranteed term. We may offer different guaranteed terms at different times. Check with your representative or the Company to learn the details about the guaranteed term(s) currently offered. We reserve the right to limit the number of guaranteed terms or the availability of certain guaranteed terms. In addition, under certain contracts, we reserve the right to discontinue offering GAA, or to limit the availability of GAA guaranteed term classifications. Some annuity contracts that offer GAA distinguish between short- and long- term classifications of GAA. Under those contracts, we make the following distinction: Short-term classificationthree years or less. Long-term classificationbetween three and ten years. Guaranteed Interest Rates. We guarantee different interest rates, depending upon when account dollars are invested in GAA. The interest rate we guarantee is an annual effective yield; that means that the rate reflects a full years interest. We credit interest at a rate that will provide the guaranteed annual effective yield over one year. The guaranteed interest rate(s) is guaranteed for that deposit period and for the length of the guaranteed term. The guaranteed interest rates we offer will always meet or exceed the minimum interest rates agreed to in the contract. Apart from meeting the contractual minimum interest rates, we can in no way guarantee any aspect of future offerings. Fees and Other Deductions. We do not make deductions from amounts in GAA to cover mortality and expense risks. Rather, we consider these risks when determining the credited rate. The following other types of charges may be deducted from amounts held in, withdrawn or transferred from GAA: PRO.GAA-07 3 Market Value Adjustment (MVA). An MVA may be applied to amounts transferred or withdrawn prior to the end of a guaranteed term, which reflects changes in interest rates since the deposit period. The MVA may be positive or negative, and therefore may increase or decrease the amount withdrawn to satisfy a transfer or withdrawal request. See Market Value Adjustment. Tax Penalties and/or Tax Withholding. Amounts withdrawn may be subject to withholding for federal income taxes, as well as a 10% penalty tax for amounts withdrawn prior to your having attained age 59½. See Taxation; see also the Taxation section of the contract prospectus. Early Withdrawal Charge. An early withdrawal charge, which is a deferred sales charge, may apply to amounts withdrawn from the contract, in order to reimburse us for some of the sales and administrative expenses associated with the contract. See Contract Charges; see also the Fees section of the contract prospectus. Maintenance Fee. An annual maintenance fee of up to $30 may be deducted pro rata from all funding options including GAA. See Contract Charges; see also the Fees section of the contract prospectus. Transfer Fees. Under some contracts transfer fees of up to $10 per transfer may be deducted from amounts held in or transferred from GAA during the accumulation phase. See Contract Charges; see also the Fees section of the contract prospectus. Premium Taxes. We may deduct a charge for premium taxes of up to 4% from amounts in GAA. See Contract Charges; see also the Fees section of the contract prospectus. Front End Sales Charges. Under some contracts, we may deduct front end sales charges of up to 6%. See Contract Charges; see also the Fees section of the contract prospectus. Market Value Adjustment (MVA). If you withdraw or transfer all or part of your account value from GAA before the guaranteed term is complete, an MVA may apply. The MVA reflects the change in the value of the investment due to changes in interest rates since the date of deposit. The MVA may be positive or negative depending upon interest rate activity at the time of withdrawal or transfer. Any MVA applied to a withdrawal or transfer from GAA will be calculated as an aggregate MVA, which is the sum of all MVAs applicable due to the withdrawal. See the sidebar on page 12 for an example of the calculation of the aggregate MVA. The following withdrawals will be subject to an aggregate MVA only if it is positive: Withdrawals due to the election of a lifetime income option; and Withdrawals due to the death of the participant (if paid within the first six months following death). For certain contracts issued in the state of New York, this provision also applies in the event of disability, as defined in the contract. All other withdrawals will be subject to an aggregate MVA, regardless of whether it is positive or negative, including: Withdrawals due to the election of a nonlifetime income option; Payments due to the death of the participant, if paid more than six months following death (or disability, if applicable); and Full or partial withdrawals during the accumulation phase (except for withdrawals at the end of a guaranteed term or pursuant to the maturity value transfer provision - see Maturity of a Guaranteed Term and Maturity Value Transfer Provision). Under certain contracts that guarantee a death benefit equal to the greater of the adjusted purchase total or the current account value (excluding loans), the calculation of the current account value will include the aggregate MVA only if it is positive, regardless of whether the death benefit is paid within six months following death. See Description of the Guaranteed Accumulation Account and Market Value Adjustment. Maturity of a Guaranteed Term. On or before the end of a guaranteed term, the contract holder or you, if applicable, may instruct us to: Transfer the matured amount to one or more new guaranteed terms available under the current deposit period; Transfer the matured amount to other available investment options; or Withdraw the matured amount. PRO.GAA-07 4 Amounts withdrawn may be subject to an early withdrawal charge, maintenance fee, tax withholding, and tax penalties. See Contract Charges; see also the Fees and Taxation sections of the contract prospectus. When a guaranteed term ends, if we have not received instructions, we will automatically reinvest the maturing investment into a guaranteed term available in the current deposit period. See Maturity of a Guaranteed Term and Maturity Value Transfer Provision. For contracts that distinguish between short- and long-term classifications, we will generally transfer the maturing investment to the available deposit period for the guaranteed term having the shortest maturity within the same classification. For other contracts, we will generally transfer the maturing investment in the following manner based upon availability: To a guaranteed term of the same duration, if available; or To a guaranteed term with the next shortest duration, if available; or To a guaranteed term with the next longest duration. If you do not provide instructions concerning the maturing amount on or before the end of a guaranteed term, and this amount is automatically reinvested as noted above, the maturity value transfer provision will apply. Maturity Value Transfer Provision. If we automatically transfer the matured investment into the current deposit period, the contract holder or you, if applicable, may, for a limited time, transfer or withdraw all or a portion of the matured investment that was transferred without the application of an MVA. As described in Fees and Other Deductions above, other fees, including an early withdrawal charge and a maintenance fee, may be assessed on amounts withdrawn. See Maturity Value Transfer Provision. Transfer of Account Dollars. Generally, account dollars invested in GAA may be transferred among guaranteed terms offered through GAA, and/or to other investment options offered through the contract. However: Transfers may not be made during the deposit period in which your account dollars are invested in GAA or for 90 days after the close of that deposit period; and We may apply an MVA to transfers made before the end of a guaranteed term. Transfers to other investment options offered through the contract may be subject to limits on frequent or disruptive transfers or limits imposed by the underlying funds. See the Transfers and Investment Options sections of your contract prospectus. Investments. Guaranteed interest rates credited during any guaranteed term do not necessarily relate to investment performance. Deposits received into GAA will generally be invested in federal, state and municipal obligations, corporate bonds, preferred stocks, real estate mortgages, real estate, certain other fixed income investments, and cash or cash equivalents. All of our general assets are available to meet guarantees under GAA. Amounts allocated to GAA are held in a nonunitized separate account established by the Company under Connecticut law. To the extent provided for in the contract, assets of the separate account are not chargeable with liabilities arising out of any other business that we conduct. See Investments. Notification of Maturity. We will notify the contract holder or you, if applicable, at least 18 calendar days prior to the maturity of a guaranteed term. We will include information relating to the current deposit periods guaranteed interest rates and the available guaranteed terms. You may obtain information concerning available deposit periods, guaranteed interest rates, and guaranteed terms by telephone five business days prior to the maturity date (1-800-GAA-FUND or 1-800-422-3863). See Description of the Guaranteed Accumulation AccountGeneral and Maturity of a Guaranteed Term. PRO.GAA-07 5 Description of the Guaranteed Accumulation Account General GAA offers guaranteed interest rates for specific guaranteed terms. For a particular guaranteed interest rate and guaranteed term to apply to your account dollars, you must invest them during the deposit period during which that rate and term are offered. Each deposit period may offer more than one guaranteed term. Guaranteed terms may be classified according to length of time to maturity, and each deposit period may offer various guaranteed terms within these classifications. Any MVA applied to a withdrawal or transfer from GAA will be calculated as an aggregate MVA, which is the sum of all MVAs applicable due to the withdrawal. See the sidebar on page 12 for an example of the calculation of the aggregate MVA. The following withdrawals will be subject to an aggregate MVA only if it is positive: Withdrawals due to the election of a lifetime income option; and Withdrawals due to the death of the participant (if paid within the first six months following death). For certain contracts issued in the state of New York, this provision also applies in the event of disability, as defined in the contract. All other withdrawals will be subject to an aggregate MVA, regardless of whether it is positive or negative, including: Withdrawals due to the election of a nonlifetime income option; Payments due to the death of the participant, if paid more than six months following death (or disability, if applicable); and Full or partial withdrawals during the accumulation phase (except for withdrawals at the end of a guaranteed term or pursuant to the maturity value transfer provision, see Maturity of a Guaranteed Term and Maturity Value Transfer Provision). We maintain a toll-free telephone number for those wishing to obtain information concerning available deposit periods, guaranteed interest rates, and guaranteed terms. The telephone number is 1-800-GAA-FUND (1-800-422-3863). At least 18 calendar days before a guaranteed term matures, we will notify the contract holder or you, if applicable, of the upcoming deposit period dates and the current guaranteed interest rates, guaranteed terms and projected matured guaranteed term values. Contributions to GAA The contract holder or you, if applicable, may invest in the guaranteed terms available in the current deposit period by allocating new purchase payments to GAA or by transferring a sum from other funding options available under the contract or from other guaranteed terms. Though we may require a minimum payment(s) to a contract, we do not require a minimum investment for a guaranteed term. Refer to the contract prospectus. We reserve the right to establish a minimum amount for transfers from other funding options. Investments may not be transferred from a guaranteed term during the deposit period in which the investment is applied nor during the first 90 days after the close of the deposit period. This restriction does not apply to amounts transferred or withdrawn under the maturity value transfer provision. See Maturity Value Transfer Provision. PRO.GAA-07 6 Deposit Period The deposit period is the period of time during which the contract holder or you, if applicable, may direct investments to a particular guaranteed term(s) and receive a stipulated guaranteed interest rate(s). Each deposit period may be a month, a calendar quarter, or any other period of time we specify. Guaranteed Terms A guaranteed term is the time we specify during which we credit the guaranteed interest rate. Generally, we will offer at least one guaranteed term of three years or less and one guaranteed term of more than three years in any deposit period. However, under certain contracts we reserve the right to limit the guaranteed terms or guaranteed term classifications offered, as well as the right to discontinue offering GAA. We offer guaranteed terms at our discretion for various periods ranging from one to ten years. Guaranteed Term Classifications Some contracts distinguish between long-term and short-term guaranteed term classifications. The following are the guaranteed term classifications: Short-termAll guaranteed terms of three years or less. Long-termAll guaranteed terms of between three and ten years. During each deposit period, we may offer more than one guaranteed term within each guaranteed term classification. The contract holder or you, if applicable, may allocate investments to guaranteed terms within one or both guaranteed term classifications during a deposit period. Guaranteed Interest Rates Guaranteed interest rates are the rates that we guarantee will be credited on amounts applied during a deposit period for a specific guaranteed term. Guaranteed interest rates are annual effective yields, reflecting a full years interest. We credit interest at a rate that will provide the guaranteed annual effective yield over one year. Guaranteed interest rates are credited according to the length of the guaranteed term as follows: Guaranteed Terms of One Year or Less: The guaranteed interest rate is credited from the date of deposit to the last day of the guaranteed term. Guaranteed Terms of Greater than One Year: Except for certain contracts issued in the state of New York, several different guaranteed interest rates may be applicable during a guaranteed term of more than one year. The initial guaranteed interest rate is credited from the date of deposit to the end of a specified period within the guaranteed term. We may credit several different guaranteed interest rates for subsequent specific periods of time within the guaranteed term. For example, for a five-year guaranteed term we may guarantee 5% for the first year, 4.75% for the next two years, and 4.5% for the remaining two years. We will not guarantee or credit a guaranteed interest rate below the minimum rate specified in the contract, nor will we credit interest at a rate above the guaranteed interest rate we announce prior to the start of a deposit period. Our guaranteed interest rates are influenced by, but do not necessarily correspond to, interest rates available on fixed income investments we may buy using deposits directed to GAA. See Investments. We consider other factors when determining guaranteed interest rates including regulatory and tax requirements, sales commissions and administrative expenses borne by the Company, general economic trends, and competitive factors. We make the final determination regarding guaranteed interest rates. We cannot predict the level of future guaranteed interest rates. PRO.GAA-07 7 Maturity of a Guaranteed Term At least 18 calendar days prior to the maturity of a guaranteed term, we will notify the contract holder or you, if applicable, of the upcoming deposit period, the projected value of the amount maturing at the end of the guaranteed term, and the guaranteed interest rate(s) and guaranteed term(s) available for the current deposit period. When a guaranteed term matures, the amounts in any maturing guaranteed term may be: Transferred to one or more new guaranteed terms available under the current deposit period; or Transferred to other available investment options; or Withdrawn from the contract. We do not apply an MVA to amounts transferred or surrendered from a guaranteed term on the date the guaranteed term matures. Amounts withdrawn, however, may be subject to an early withdrawal charge, a maintenance fee, taxation, and tax penalties. If we have not received direction from the contract holder or you, if applicable, by the maturity date of a guaranteed term, we will automatically transfer the matured value to one of the following: For contracts distinguishing between short- and long-term classifications, we will generally transfer the amount maturing to the available deposit period for the guaranteed term having the shortest maturity within the same classification, though it may be different than the maturing term; or For contracts that do not distinguish between short- and long-term classifications, we will generally transfer the maturing amount as follows:  To a guaranteed term of the same duration, if available; or  To a guaranteed term with the next shortest duration, if available; or  To a guaranteed term with the next longest duration. The contract holder or you, if applicable, will receive a confirmation statement, plus information on the new guaranteed interest rate(s) and guaranteed terms. Business Day any day on Maturity Value Transfer Provision which the New York Stock Exchange is open. If we automatically reinvest the proceeds from a matured guaranteed term, the contract holder or you, if applicable, may transfer or withdraw from GAA the amount that was reinvested without an MVA. An early withdrawal charge and maintenance fee may apply to withdrawals. If the full amount reinvested is transferred or withdrawn, we will include interest credited to the date of the transfer or withdrawal. This provision is only available until the last business day of the month following the maturity date of the prior guaranteed term. This provision only applies to the first transfer or withdrawal request received from the contract holder or you, if applicable, with respect to a particular matured guaranteed term value, regardless of the amount involved in the transaction. PRO.GAA-07 8 Transfers We allow the contract holder or you, if applicable, to transfer all or a portion of your account value to GAA or to other investment options under the contract. We do not allow transfers from any guaranteed term to any other guaranteed term or investment option during the deposit period for that guaranteed term or for 90 days following the close of that deposit period, except for amounts transferred under the maturity value transfer provision. We do not apply an MVA to the value transferred upon maturity of a guaranteed term nor for values transferred under the maturity value transfer provision. We do not count either of these types of transfers as one of the 12 free transfers allowed per calendar year by those contracts allowing only 12 free transfers. Transfers to other investment options through the contract may be subject to limits on frequent or disruptive transfers or limits imposed by the underlying funds. See the Transfers and Investment Options sections of your contract prospectus. When the contract holder or you, if applicable, request the transfer of a specific dollar amount, we account for any applicable MVA in determining the amount to be withdrawn from a guaranteed term(s) to fulfill the request.
